DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 11/19/2018.. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the rotary seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Kreutzer et al. (WO 0242666) discloses a rotary seal assembly (fig 2, fig 3 and fig 4), comprising:

a first machine part (24) and a second machine part (21) rotatable about an axis of rotation relative to the first machine part (24 is rotatable relative to 21), wherein one of the two machine parts comprises a seal retaining structure (2, 4), and the other of the two machine parts comprises a sealing surface (surface of 21), and having a rotary seal (43) arranged on the seal retaining structure (2, 4) of one machine part (24)  in order to seal a high-pressure region H from a low-pressure region N of the rotary seal assembly ( seal between high pressure on left side and low pressure on right side);

an installation sleeve made of a rubber-elastic material (10 made of rubber elastic);

at least one pressure-activatable rotary seal element, which has a sealing edge (43 with edge 45), is arranged in or on the installation sleeve (43 on 10) and extends away from the installation sleeve towards the sealing surface (43 towards 21);

a support body, which rests, on the low-pressure-region side (support body 41), against a support region of the rubber-elastically deformable installation sleeve (41 against support region of 10) and on which the rotary seal element is directly supported on the low-pressure-region side (43 supported by 41 on the right side) such that the sealing edge is arranged, in a non-pressurized operating state, in an inactive position in which the sealing edge is spaced apart from the sealing surface or rests against the sealing surface without contact surface pressure or substantially without contact surface pressure (45 rests against 21, fig 3);

wherein when a specified differential pressure value PDiff between the high- pressure region H and the low-pressure region N is exceeded, the rotary seal element causes the support body to move towards the low-pressure region N, the support region thereby elastically deforming, such that the sealing edge of the rotary seal element is sealingly pressed against the sealing surface (45 is pressed against 21 with high pressure, fig 4).

The prior art fails to show wherein when the specified differential pressure value PDiff is fallen below, the support region elastically recovers its shape, the support body thereby moving back towards the high-pressure region H such that the sealing edge of the rotary seal element moves out of the sealingly resting position of said sealing edge against the sealing surface, back into the inactive position of said sealing edge.	 
After further consideration, the prior art fails to show wherein when the specified differential pressure value PDiff is fallen below, the support region does not elastically recovers its shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675